EXHIBIT EASTMAN CHEMICAL COMPANY AND SUBSIDIARIES Computation of Ratios of Earnings to Fixed Charges (Dollars in millions) 2009 2008 2007 2006 2005 Earnings from continuing operations before income taxes (1) $ 226 $ 429 $ 470 $ 594 $ 763 Add: Interest expense 85 95 107 105 113 Appropriate portion of rental expense (2) 12 15 18 21 21 Amortization of capitalized interest 8 8 9 11 11 Earnings (loss) as adjusted $ 331 $ 547 $ 604 $ 731 $ 908 Fixed charges: Interest expense $ 85 $ 95 $ 107 $ 105 $ 113 Appropriate portion of rental expense (2) 12 15 18 21 21 Capitalized interest 14 12 10 7 5 Total fixed charges $ 111 $ 122 $ 135 $ 133 $ 139 Ratio of earnings to fixed charges 3.0 x 4.5 x 4.5 x 5.5 x 6.5 x (1) Because the Company exited the PET business in the European region, results related to sales of PET products manufactured at the Spain, the Netherlands, and United Kingdom sites for years 2008, 2007, 2006 and 2005 are presented as discontinued operations.For additional information, see Note 17, "Discontinued Operations", to the Company's consolidated financial statements in Part II, Item 8 of this 2009 Annual Report on Form 10-K. (2) For all periods presented, the interest component of rental expense is estimated to equal one-third of such expense. 142
